DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/23/2020 is filed after the mailing date of the instant application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Response to Applicant’s Amendment filed 10/23/2020.
Claims 1-25 and 35-53 are cancelled.
Claims 26-34 are pending.
This Action is made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  
Claims 26-28 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US2006/0224587 issued to Zamir et al. (“Zamir”), and further in view of Pub. No. US2013/0073473 issued to Stephan Heath (“Heath”).
As to Claim 26, Zamir teaches a connection manager server configured to index communication data of a communication session between a user and one or more contacts, the connection manager server comprising:  
a processor (Zamir, claim 29); and  
a computer program product storing instructions that, when executed by the processor, cause the connection manager server to (Zamir, Figure 1 query server 114, [0032]):  
(Zamir, Figures 1, Figures 8A-B illustrate history communication data and session in conjunction with Figures17-18, [0029] whereas history module 128 [0044] whereas importance value associated with a particular area of interest [0058] whereas importance factor); 
cause storage of each content item, for each content type, in an index and associated with the content type, a session identifier, the communication context, and the content item weight (Zamir, Figure 5, [0031] whereas index [0034] whereas source identifier, identifier associated with a user and/or application [0041] whereas a profile of categories and associated weights [0048] whereas contentID 522 [0054] whereas in some embodiments, a user may indicate in the information field 530 a weighting function to be applied against a set of preferred content [0093] whereas keywords are indexed, whereas such keywords may be stored in user information database 166, [0121] whereas a user information database 116 for storing information about users as described in reference to FIGS. 5A and 5B).
Zamir teach does not explicitly teach cause determination of a thread factor for each of the one or more content items for the one or more content types of the historical communication data for the communication session; cause determination of a content item weight for each content item for each content type, based on the determined importance factor and the determined thread factor.  However,
Heath teaches cause determination of a thread factor for each of the one or more content items for the one or more content types of the historical communication data (Heath, Figures 16-17, [0362] whereas FIG. 17 shows, in greater detail, step 116 of FIG. 4 "transmitting to the server system user history information" [0367] whereas user interface open dialog message is sent to interface thread by client application software 28); cause determination of a content item weight for each content item for each content type, based on the determined importance factor and the determined thread factor (Heath, [0144] whereas weighting social network relationships based on communications history [0434] whereas example of Time is an important additional data factor because previous "views" of the data can be compared to current "views" of the data).  Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching since Heath and Zamir are in the same field of endeavor such as network content data processing, social networking interactions – to provide method and system which implement interface thread to dynamically weighting social network relationships based on communications history (Heath, [0144]).
As to Claim 27, Zamir in combination with Heath teaches The connection manager server of claim 26, wherein the instructions comprise further instructions to:  
cause identification of the one or more content types of the historical communication data for the communication session (Zamir, Figure 18 history module 128, [0122] whereas history module 128 for processing and handling requests for searching a user's history); and 
cause identification of the one or more content items for each identified content type (Zamir, [0104] whereas a unique identifier associated with the client application is detected).
Claim 28, Zamir in combination with Heath teaches The connection manager server of claim 26, wherein the instructions comprise a further instruction to:
cause storage of the historical communication data for the communication session between the user and the one or more contacts, into a database, wherein the historical communication data comprises communication data, the session identifier, a communication type, the communication context, and  a user identifier for each contact having participated in the communication session (Zamir, Figures 1 and 5, [0032] whereas n some embodiments the user information database 116 may be implemented using one or more servers whose primary function is to store and process user information, [0034] whereas user identifier, user to associate one or more identifiers with each other [0061] whereas session groups is stored in the user information database 116, session group identifier, [0121] whereas a user information database 116 for storing information about users as described in reference to FIGS. 5A and 5B).
As to Claim 32, Zamir in combination with Heath teaches The connection manager server of claim 26, wherein the content item weight is calculated as: the importance factor added to the thread factor, normalized to a content item weight interval (Zamir, [0058] whereas URLs are ranked according to an importance factor, [0062] whereas ranking (weight) be based on a time/date value for query sessions and/or session group ordered in accordance with a date/time of the session).
As to Claim 33, Zamir in combination with Heath teaches The connection manager server of claim 26, wherein the content type is one or more of the following: text, speech, audio, picture, and video (Zamir, [0035] whereas information that a particular user has associated with content such as annotations and/or labels, messages, documents or other content, [0062] whereas text associated with the event).
Claim 34, Zamir in combination with Heath teaches The connection manager server of claim 26, wherein the historical communication data comprises one or more of the following: the session identifier, a user identifier for each contact having been part of the communication session, a group identifier, a communication type, the communication context, a user equipment type, and communication data (Zamir, Figure 7 blocks 706,708,710, [0059] whereas user session within a searching or browsing session, or across multiple sessions; Figure 13, [0086] whereas user identifier 502).

Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US2006/0224587 issued to Zamir et al. (“Zamir”), and further in view of Pub. No. US2013/0073473 issued to Stephan Heath (“Heath”) as applied to Claim 26 above, and further in view of Pub. No. US2016/0050167 issued to Vinod Kumar Ramachandran (“Ramachandran”).
As to Claim 29:
Zamir in combination with Heath teaches all the elements of Claim 26 as stated above.
Zamir in combination with Heath does not explicitly teach wherein the importance factor is calculated as: the number of contacts having participated in the communication session divided with the total number of contacts.  However,
Ramachandran teaches The connection manager server of claim 26, wherein the importance factor is calculated as: the number of contacts having participated in the communication session divided with the total number of contacts (Ramachandran, [0077] whereas number of devices logged into an account when a content item is interacted with via the web browser divided by the total number of content item interactions).  Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching since Ramachandran, Heath and Zamir are in the same field of endeavor such as network content data processing – to provide method and system which calculate communication factor based on content item occurrences and total sessions to compute importance factor.
As to Claim 30:
Zamir in combination with Heath teaches all the elements of Claim 26 as stated above.
Zamir in combination with Heath does not explicitly teach wherein the thread factor is calculated as: the number of times each content item appear appears for the communication session, divided with the number of sessions.  However,
Ramachandran teaches The connection manager server of claim 26, wherein the thread factor is calculated as: the number of times each content item appear appears for the communication session, divided with the number of sessions (Ramachandran, [0077] whereas number of devices logged into an account when a content item is interacted with via the web browser divided by the total number of content item interactions).  Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching since Ramachandran, Heath and Zamir are in the same field of endeavor such as network content data processing – to provide method and system which calculate communication factor based on content item occurrences and total sessions.
As to Claim 31, Zamir, Heath in combination with Ramachandran teaches The connection manager server of claim 30, wherein the thread factor is dependent on a (Heath, Figure 21, [0369] whereas timing loop thread).  Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching since Ramachandran, Heath and Zamir are in the same field of endeavor such as network content data processing, social networking interactions – to provide method and system which implement interface thread to evaluate various timing process (Heath, [0369]).

Citation of Pertinent Prior Arts
The prior art made of record and not relied upon in form PTO-892, if any, is considered pertinent to applicant's disclosure. For example:
Davies teaches method for creating an index network data for a set of message data.
Sakurai teaches thread-ranking method.
Edamadaka et al teaches method and system for advanced communication thread.

Response to Arguments
Applicant's arguments filed 10/23/2020 on REMARKS pages 7-11 have been fully considered but they are not persuasive. The Examiner respectfully maintains the rejection for the following reasons:
Applicant argues on REMARKS that “Zamir cannot teach or suggest “cause determination of an importance factor for each of one or more content items for one or more content types of historical communication data for the communication session,” as recited in independent claim 26.”
Examiner responds: The Examiner respectfully disagrees with Applicant’s argument above. Upon further review, it is noted that Zamir teaches the importance factor, content type, historical communication data and session as addressed in the rejection section above.  Furthermore, the claimed element “importance factor” are presented at high level of generality that it is not known how and/or what made an importance factor. Thus, under broad interpretation of claim language, Zamir teaches the above argument. 
Applicant argues on REMARKS that “Accordingly, Zamir and Heath, either alone or in combination, fail to teach or suggest “cause determination of a content item weight for each content item for each content type, based on...the determined thread factor,” as recited in independent claim 26.
Examiner responds: The Examiner respectfully disagrees with Applicant’s argument above. Upon further review, it is noted that Zamir teaches content item weight in [0054] whereas in some embodiments, a user may indicate in the information field 530 a weighting function to be applied against a set of preferred content, and as revised in the rejection section above.  Furthermore, Heath teaches thread factor as revised in the rejection section above.  Hence, Zamir in combination with Heath teaches the above argument.
In view of the above reasons, the rejection is maintained.  The dependent claims are also rejected by virtue of dependency.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
.Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-HA DANG whose telephone number is (571)272-4033.  The examiner can normally be reached on M-F 10:00AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan (Tony) Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Thanh-Ha Dang
/THANH-HA DANG/
Primary Examiner, Art Unit 2163